 Case 1:19-cv-01938-LPS Document 94 Filed 06/03/21 Page 1 of 1 PageID #: 2388




                                            June 3, 2021

The Honorable Leonard P. Stark                                         VIA ELECTRONIC FILING
United States District Court
844 N. King Street
Wilmington, DE 19801

         Re:     Otsuka Pharmaceutical Co., Ltd., et al. v. Zenara Pharma Private Ltd., et al.
                 C.A. No. 19-1938-LPS (consolidated)


Dear Chief Judge Stark:

        Pursuant to Paragraph 14 of the Court’s Scheduling Order (D.I. 34) and corresponding
extension of time (D.I. 78, 79) in the above-captioned consolidated action, the parties jointly
respond to the following issues in connection with claim construction proceedings: “(i) whether
[the parties] request leave to present testimony at the hearing; and (ii) the amount of time [the
parties] are requesting be allocated to them for the hearing.”

        As for the first issue, the parties do not request leave to present testimony at the hearing.
As for the second issue, the parties request 90 minutes in total for the hearing, with 45 minutes
allocated to each side.


                                                       Respectfully,

                                                       /s/ Steven J. Balick

                                                       Steven J. Balick (#2114)

SJB/nml

cc:      All Counsel of Record (via electronic mail)




{01693670;v1 }
